Case 1:19-cv-02347-KAM-LB Document 9 Filed 05/29/20 Page 1 of 8 PageID #: 105

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------X
CARLOS ROJAS,

                       Plaintiff,
                                               MEMORANDUM AND ORDER
           -against-
                                               19-CV-2347 (KAM) (LB)
CWA 1180 COMMUNICATION WORKERS
OF AMERICA c/o Gina Strickland,

                    Defendant.
---------------------------------X

KIYO A. MATSUMOTO, United States District Judge:

           On November 25, 2019, pro se plaintiff Carlos Rojas

(“Plaintiff”) filed an amended complaint alleging that his

union, Communications Workers of America Local 1180 (“CWA”),

discriminated against him based on his age and national origin

and breached its duty to fairly represent him in connection with

disputes with his former employer, the New York City Human

Resources Administration (“HRA”).        (ECF No. 8, Amended Complaint

(“Am. Compl.”).)     For the reasons set forth below, the Court

dismisses Plaintiff’s amended complaint for failure to state a

claim upon which relief may be granted.

                                Background

           On April 29, 2019, Plaintiff filed a complaint

alleging that CWA discriminated against him based on his age and

national origin, and breached its duty to fairly represent him

in connection with disputes with his employer.          (ECF No. 1,

Complaint.)    Plaintiff’s allegations related exclusively to



                                     1
Case 1:19-cv-02347-KAM-LB Document 9 Filed 05/29/20 Page 2 of 8 PageID #: 106

CWA’s alleged breach of its duty to fairly represent him in a

number of unspecified disputes with his employer.            (See id. at

5-6.)    Plaintiff did not describe the substance of these

disputes with his employer or his interactions with CWA in

connection with any of them.        The most detail Plaintiff provided

was that these disputes purportedly related to annual and sick

leave accruals, promotions, and complaints that Plaintiff was

harassed and required to perform work “above [his] title.”                (Id.

at 5.)

            On August 23, 2019, the Court issued a Memorandum and

Order dismissing Plaintiff’s complaint for failure to state a

claim upon which relief may be granted.          (ECF No. 5, Memorandum

& Order.)    The Court found that the complaint failed to plead

any facts suggesting that CWA had breached its duty to fairly

represent Plaintiff, or that CWA had discriminated against

Plaintiff based on his national origin or age.           (Id. at 4-8.)

The Court granted leave for Plaintiff to file an amended

complaint.    (Id. at 9.)

            On November 25, 2019, Plaintiff filed an amended

complaint.    (See generally Am. Compl.)        Plaintiff’s amended

complaint alleges that CWA “never represented him fairly” in his

grievances against the HRA. 1      Plaintiff alleges CWA failed to



1 Plaintiff has a pending employment discrimination action against HRA.   Rojas
v. Human Resources Administration, No. 18-CV-6852(KAM)(LB) (E.D.N.Y.).



                                      2
Case 1:19-cv-02347-KAM-LB Document 9 Filed 05/29/20 Page 3 of 8 PageID #: 107

adequately pursue grievances regarding his out-of-title work and

denial of promotions.      Regarding his promotions, Plaintiff

alleges CWA did not follow up regarding his complaints that he

was never promoted between 2011 and 2018, when he retired.

Regarding his out-of-title work, Plaintiff alleges CWA declined

to further pursue the 2015 denial of his grievance until, after

his recent insistence to further pursue the grievance, CWA filed

a Step III grievance on February 22, 2019.          (Am. Compl. at 5 &

Exhibit A.)    Plaintiff alleges that as a result of CWA’s

“fail[ure] to represent him properly on all [his] grievances

against HRA,” his health deteriorated.         (Am. Compl. at 7.)

Plaintiff seeks damages.

                              Legal Standard

           A complaint must plead “enough facts to state a claim

to relief that is plausible on its face.”         Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007).        A claim is plausible “when

the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for

the misconduct alleged.”      Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).   It is not enough that a plaintiff “tender[] ‘naked

assertion[s]’ devoid of ‘further factual enhancement.’”            Id.

(quoting Twombly, 550 U.S. at 557).

           Where the plaintiff is proceeding pro se, courts must

construe the plaintiff’s pleadings liberally.          See, e.g., Sealed




                                     3
Case 1:19-cv-02347-KAM-LB Document 9 Filed 05/29/20 Page 4 of 8 PageID #: 108

Plaintiff v. Sealed Defendant, 537 F.3d 185, 191 (2d Cir. 2008);

McEachin v. McGuinnis, 357 F.3d 197, 200 (2d Cir. 2004).

However, a pro se complaint must still state a claim to relief

that is plausible on its face.       Mancuso v. Hynes, 379 F. App’x

60, 61 (2d Cir. 2010).

           Furthermore, where the plaintiff is proceeding in

forma pauperis, the district court must screen the complaint and

dismiss any action that “(i) is frivolous or malicious; (ii)

fails to state a claim on which relief may be granted; or (iii)

seeks monetary relief against a defendant who is immune from

such relief.”    28 U.S.C. § 1915(e)(2)(B).       In considering

whether to dismiss a complaint, the Court accepts all factual

allegations as true.      Iqbal, 556 U.S. at 678.       This tenet does

not, however, apply to legal conclusions.         Id.

                                Discussion

           Plaintiff’s amended complaint, liberally construed,

asserts three causes of action against CWA: (1) national origin

discrimination in violation of Title VII of the Civil Rights Act

of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”); (2) age

discrimination in violation of the Age Discrimination in

Employment Act of 1967, 29 U.S.C. § 621 (“ADEA”); and (3) breach

of the union’s duty of fair representation, which is implied

under the National Labor Relations Act, 29 U.S.C. § 151 et seq.




                                     4
Case 1:19-cv-02347-KAM-LB Document 9 Filed 05/29/20 Page 5 of 8 PageID #: 109

(Am. Compl. at 4-6.)      None of the foregoing claims allege

plausible facts and they must be dismissed.

   I.   Duty of Fair Representation

           The amended complaint does not set forth a plausible

duty of fair representation claim.        The duty of fair

representation permits a union a broad range of discretion in

carrying out its role as representative, and judicial review of

union actions must be “highly deferential.”          Spellacy v. Airline

Pilots Ass’n-Intern., 156 F.3d 120, 126 (2d Cir. 1998).            Thus,

to state a claim for breach of the duty of fair representation,

a plaintiff must plead that (1) the union’s conduct was

“arbitrary, discriminatory or in bad faith,” and (2) there was

“a causal connection” between the union’s wrongful conduct and

the member’s injuries.      White v. White Rose Food, 237 F.3d 174,

179 (2d Cir. 2001).     To meet this standard, the union’s conduct

must be “so far outside a wide range of reasonableness that it

is wholly irrational or arbitrary,” Marquez v. Screen Actors

Guild, Inc. 525 U.S. 33, 45 (1998) (internal quotation marks and

citations omitted), or “fraudulent, deceitful or dishonest,”

White, 237 F.3d at 179 (defining “bad faith”).

           Viewing Plaintiff’s allegations liberally and

construing them to raise the strongest possible arguments,

Plaintiff alleges that he wanted CWA to file more grievances and

further pursue appeals on his behalf, but CWA declined his




                                     5
Case 1:19-cv-02347-KAM-LB Document 9 Filed 05/29/20 Page 6 of 8 PageID #: 110

repeated requests.     CWA pursued grievances on Plaintiff’s behalf

in 2014 and 2015 regarding Plaintiff’s out-of-title work claims

and, upon his insistence, again pursued further review in

February 2019.    Plaintiff’s dissatisfaction with the result of

the grievances does not amount to a breach of the duty of fair

representation claim, nor does his dissatisfaction with the

number of grievances that his union pursued on his behalf.

Plaintiff’s own allegations indicate that CWA acted reasonably

on Plaintiff’s behalf.      There are no facts that suggest that its

conduct was arbitrary, discriminatory, or in bad faith; nor was

its decision not to file a grievance “egregious” of “far short

of minimum standards of fairness.”        N.L.R.B. v. Local 282, Int’l

Broth. Of Teamsters, Chauffeurs, Warehousemen & Helpers of Am.,

740 F.2d 141, 147 (2d Cir. 1984).        Thus, Plaintiff’s duty of

fair representation claim is dismissed for failure to state a

claim on which relief may be granted pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii).

   II.   National Origin & Age Discrimination

           The amended complaint does not state a claim for

employment discrimination under either Title VII or the ADEA.

As an initial matter, Title VII and ADEA “claims are cognizable

against union defendants, but only where plaintiff can first

establish a breach of the duty of fair representation.”            Cole v.

Cent. Park Sys., Inc., 2010 WL 3747591, at *5 (E.D.N.Y. Sept.




                                     6
Case 1:19-cv-02347-KAM-LB Document 9 Filed 05/29/20 Page 7 of 8 PageID #: 111

20, 2010).    For the reasons stated above, Plaintiff has not made

that threshold showing.

            Moreover, Plaintiff has not pleaded sufficient facts

giving rise to a plausible claim for discrimination.           In its

August 23, 2019 Order, the Court directed Plaintiff to provide

“factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct

alleged.”    Iqbal, 556 U.S. at 678.      His amended complaint,

however, is devoid of any facts or circumstances giving rise to

an inference of discrimination.        Although Plaintiff concludes

that CWA “never followed up on his complaints” about promotions

“[b]ased on my national origin and age,” (Am. Compl. at 6) and

that CWA Vice President Gina Strickland “perceived me as naïve

and foreigner,” (id. at 5) there is no other reference to either

age or national origin beyond these conclusions.           That is, the

amended complaint “tenders ‘naked assertion[s]’ [of claims of

discrimination based on national origin and age] devoid of

‘further factual enhancement,’” Iqbal, 556 U.S. at 678, and,

therefore, the action is dismissed for failure to state a

plausible claim for either age or national origin discrimination

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

                                Conclusion

            Accordingly, the amended complaint is dismissed for

failure to state a claim upon which relief may be granted.             28




                                     7
Case 1:19-cv-02347-KAM-LB Document 9 Filed 05/29/20 Page 8 of 8 PageID #: 112

U.S.C. § 1915(e)(2)(B)(ii).       The Court certifies pursuant to 28

U.S.C. § 1915(a)(3) that any appeal from this Order would not be

taken in good faith and therefore in forma pauperis status is

denied for the purpose of any appeal.         See Coppedge v. United

States, 369 U.S. 438, 444–45 (1962).         The Clerk of Court is

respectfully requested to enter judgment for the defendant,

serve a copy of this Memorandum and Order and the judgment on

pro se Plaintiff, note service on the docket, and close this

case.

SO ORDERED.

Dated:     Brooklyn, New York
           May 29, 2020
                                             /s/
                                   Hon. Kiyo A. Matsumoto
                                   United States District Judge




                                     8
